DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-15 are currently pending in the application.

The examiner assigned to the current application has been changed. The new examiner's name and contact information are stated at the end of this action. Applicant is requested to take note of the change.

Applicant’s election of Group I invention (claims 1-8), with polyamide as the elected species, in the reply filed on 2/18/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 9-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Gimenez et al. (US 11,236,242 B2).
Gimenez teaches articles of three-dimensional structure constructed by various techniques, including selective laser sintering (SLS, rapid prototyping) additive technique (Ab. col. 1, col. 12, line 57-col. 14, line 6) (encompasses three-dimensional printing), and a powder of spherical particles of crosslinkable polyamide (I) therefor (col. 3, lines 22-34), which are formed by reacting a powder of polyamide (II) with a crosslinking agent (III), wherein the crosslinking functions are grafted directly onto said powder of polyamide (reads on polymer build material) (col 4, lines 29-62, col. 10, lines 36-65, col. 11, lines 49-62). The reference further teaches that reinforcing fillers, such as solid or hollow glass beads, may be added to the crosslinkable polyamide (I) powder (reads on build material composition) (col. 12, lines 48-56).
Gimenez is silent with regard to a crosslinkable polyamide (I) powder having a reactivity as in the claimed invention.
At the outset, it is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP § 2144.05. 
Gimenez teaches powder of crosslinkable polyamide (I) having crosslinking functions grafted directly on the polyamide powder, the crosslinking functions Rt present in an amount of 0.3 to 9 wt.%, relative to the total wt. of crosslinkable polyamide (I) (col. 12, lines 1-17). Given the teaching in Gimenez on polyamide (I) having the disclosed amount of crosslinking functions, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to reasonably expect the disclosed crosslinkable polyamide (I) to encompass or overlap in scope with a polyamide having a reactivity as in the claimed invention, absent evidence to the contrary (obviates claims 1 and 2). Furthermore, the limitations “a reactivity of greater than 5%” and “reactivity of the polymer build material ranges from greater than 5% to 40%” as recited in claims 1 and 2, respectively, are experimentally measured parameters. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
With regard to claim 3, Gimenez teaches a preparation process comprising adding a reinforcing filler such as glass to the powder of crosslinkable polyamide (I) (col. 12, lines 49-56). Thus, it would have been within the level of ordinary skill in the art to dry blend glass and powder of crosslinkable polyamide (I). 
With regard to claims 5 and 6, Gimenez teaches solid or hollow glass beads as a reinforcing filler (col. 12, lines 48-56). It is the examiner's position that the amount of reinforcing filler in the composition is a result effective variable because changing it will clearly affect the type of product obtained.  See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Thus, it would have been obvious to one of ordinary skill in the art to formulate a composition comprising a powder of polyamide (I) and appropriately effective amount of reinforcing filler depending on the desired level of reinforcement, including those within the scope of the present claims so as to produce desired end results.
With regard to claim 8, Gimenez teaches a process comprising depositing a continuous bed of powder comprising polyamide (I) of thickness advantageously in the range of 40 m to 120 m (col. 13, lines 3-25). A skilled artisan would have found it obvious to utilize a composition comprising polyamide (I) and a reinforcing filler, such as glass beads, i.e. a build material composition, wherein each component has particle size within the range of range of 40 m to 120 m so as to provide for a continuous bed of thickness in the range of range of 40 m to 120 m, including those having a particle size within the claimed range.
 
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Gimenez et al. (US 11,236,242 B2), in view of Giller et al. (US 2007/0241482 A1).
The discussion with regard to Gimenez from paragraph 7 and 10 above are incorporated herein by reference.
Gimenez, while teaching crosslinkable polyamide particles (I) comprising solid and hollow glass beads as a reinforcing filler, is silent with regard to the specific type of claimed glass or a glass that is modified glass with a functional group as in the claimed invention (claim 7), or glass which is encapsulated by a polymer build material.
Giller teaches three-dimensional objects formed from a particulate material (ab.) by fusion or sintering, wherein the particulate material includes thermoplastic or thermoset particulate materials, an inert filler coated with thermoplastic or thermoset materials, and combinations thereof [0164, 0168-0172], wherein the inert fillers are capable of reducing shrinkage and altering physical properties, such as epoxy-silane soda lime glass, aminosilane soda lime glass etc. aminosilane borosilicate glass etc., [0174- 0179]. The reference further teaches coupling agents, such as 3-glycidoxypropyltrimethoxysilane (reads on epoxy functional silane), aminoethylaminomethylphenethyltrimethoxysilane (reads on amino functional silane), 3-methacryloxypropyltrimehoxysilane (reads on methacrylate functional silane), which may be used to treat the inorganic filler or added to the thermoplastic or thermoset component to obtain better mechanical properties of the finished product [0181].
Given the teaching in Giller on build materials which may include a combination of thermoplastic or thermoset particles, and inert fillers such as glass, on suitable coupling agents therefor for obtaining better mechanical properties of the finished product, it would have obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to prepare a composition comprising Gimenez’s crosslinkable polyamide (I) and solid or hollow glass beads as a reinforcing filler, said beads of art recognized glass type, such as soda lime glass or borosilicate glass, or to prepare of composition comprising Gimenez’s crosslinkable polyamide (I), glass beads as a reinforcing filler and any of the disclosed coupling agents including those capable of providing for claimed functional groups on glass, so as to provide for a product with better mechanical properties and reduced shrinkage (obviates claim 7).
With regard to claim 6, Giller teaches inorganic fillers, such as treated glass, having a thermoplastic or thermoset coating, to provide for reduced distortion of coating at high temperatures, such that the inner inert phase of the particle may undergo less distortion when subjected to the heat required to melt the coating phase, thereby providing extra stability to the thermoplastic or thermoset phase with respect to fluid flow from melting, with the distortion on melting being confined to the thin thermoplastic coating on the surface of the particles [0191-0198]. Given the teaching in Giller, it would have been obvious to one of ordinary skill in the art, as of the effective date of the claimed invention, to formulate a composition comprising Gimenez’s crosslinkable polyamide (I) and solid or hollow glass beads which are coated with crosslinkable polyamide (I) (read on encapsulated glass), in view of advantages taught in Giller.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Steele et al. (US 2018/0009982 A1).
Steele is directed to compounded copolyamide powders (read on polymer build material), processes for their preparation and their uses in selective laser sintering, high speed sintering (HSS), powder bed fusion, multi jet fusion, 3-D printing and/or Additive Manufacturing (Ab.), wherein copolyimide powders may be compounded with reinforcing additives such as glass microbeads (read on build material composition) (ref. claim 1, [0076]). Steel further teaches copolymers prepared from nonstoichiometric ratio of amine end group to acid end groups, i.e. having reactive functional groups, and copolyamides having a relative solution viscosity of 1.4 to 2.0 according to [sic] ISO307 [0060].
Steele is silent with regard to a polyamide having a reactivity as in the claimed invention.
As stated in paragraph 9 above, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.
Steele teaches copolyamide powders having a broad solution viscosity ranging from 1.4 to 2.0, and having amino and/or carboxyl end groups [0060]. A skilled artisan would reasonably expect the low viscosity end as being representative of low molecular weight polymer chains having functional groups at the ends, which are capable of conferring reactivity to the polymer chains. Furthermore, according to the instant specification, exemplified polyamide (Example 1) has a viscosity that falls within the range prescribed by Steele. The method of viscosity measurement disclosed in the specification (PGPUB-[0013]) is the same as disclosed in Steele [0060]. Given the generic teaching in Steele on compounded copolyamide powders suitable for 3D printing, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to prepare copolyamide powders having any solution viscosity within the disclosed range, and further including glass microbeads, and reasonably expect the copolyamide powders to encompass or overlap in scope with a polyamide having claimed reactivity, absent evidence to the contrary (obviates claims 1and 2). The limitations “a reactivity of greater than 5%” and “reactivity of the polymer build material ranges from greater than 5% to 40%” as recited in claims 1 and 2, respectively, are experimentally measured parameters. As stated in paragraph 10 above, the Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons.
With regard to claim 3, Steele teaches additive incorporation technology as including dry blending into copolyamides ([0054, 0087], ref. claim 12).
With regard to claim 4, Steele teaches additive incorporation methods as including dry blending and encapsulation/coating of particulates for blending into copolyamides [0054], and it would have been within the level of ordinary skill in the art to encapsulate/coat a reinforcing additive such as glass with the copolyimide, i.e. polymer build material, to facilitate easy blending of the components.
With regard to claim 5, Steele teaches copolyamide powders may be compounded with stabilizers and reinforcing additives, such as glass microbeads, in an amount of 0 wt.% to 45 wt.% (ref. claims 1, 13, [0063-0076, 0087-0089]). The disclosed amounts of various additives obviate the claimed range.
With regard to claim 6, Steel teaches blending of hollow and solid glass beads with copolyamides [0086].
With regard to claim 7, Steele teaches glass microbeads coated with a polyamide coupling agent, such as aminosilane [0065]. It would have been obvious to a skilled artisan to either pre-coat the coupling agent onto glass or, to add it as a compounding additive to the copolyimide and or compounded copolyamide/glass composition, absent evidence to the contrary. Additionally, Steele teaches glass microbead such as 3000 CP03 [0065]. It is noted that 3000 CP03 is a soda lime glass.
With regard to claim 8, Steele prescribes a D99 compounded particle size of <150 micron prior to addition of glass, adding the reinforcing additive, such as glass, and subsequently sieving to adjust the particle size [0135-0144]. It would have been obvious to a skilled artisan to adjust the particle size of the overall compounded product depending on the desired level of thickness of the 3D-printed layers, including to a size within the claimed range absent evidence of criticality for the same.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Diekmann teaches AA-BB type polyamide powder (reads on polymer build material) for layer-by-layer production of three-dimensional objects or moldings, wherein the polyamide powders have a solution viscosity, as determined in 0.5% m-cresol solution, of preferably 1.4 to 2.1. The reference further teaches that the polymer powders may additionally comprise glass beads as a filler in an amount of less than 75% by wt., based on the total wt. of polyamides present for providing optimal mechanical properties.
Mitadera (US 2013/0123439 A1) teaches reactive polyamide resin compositions comprising a polyamide, an elastomer, and a filler, such as glass beads.

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached
9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone
are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-
5772. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to
the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
free). If you would like assistance from a USPTO Customer Service Representative or access to
the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762